 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    RONALD FREEMAN,                                   No. 2:18-cv-02438-TLN-DB
11                       Plaintiff,
12           v.                                         ORDER
13    CDCR DVI,
14                       Defendant.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28

18   U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On August 20, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. (ECF No. 20.) Plaintiff has

22   not filed objections to the findings and recommendations.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   Court finds the findings and recommendations to be supported by the record and by the

26   magistrate judge’s analysis.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. The Findings and Recommendations, filed August 19, 2019 (ECF No. 20), are adopted
                                                        1
 1   in full; and

 2           2. This action is DISMISSED without prejudice. Fed. R. Civ. P. 41(b); E. D. Cal. Local

 3   Rule 110.

 4           IT IS SO ORDERED.

 5   Dated: October 1, 2019

 6

 7

 8                                   Troy L. Nunley
 9                                   United States District Judge

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
